Citation Nr: 0606117	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
December 1967 to November 1971, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review. 

In March 2003, the veteran suggested that he may have 
contracted hepatitis C as a result of VA treatment in the 
1970s.  The contention appears to raise a claim for benefits 
under 38 U.S.C.A. § 1151 and the Board refers this matter to 
the RO for appropriate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C was not manifested in service, and is not 
shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in October 2002.  This 
letter, provided to the veteran prior to the initial decision 
in this case, notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by:  (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim;  (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; and  (3) informing the veteran about the 
information and evidence the veteran was expected to provide.  

Thereafter, the veteran received the February 2003 rating 
decision and the August 2004 Statement of the Case (SOC).  
Collectively, these documents issued in connection with this 
appeal notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  The Board notes that the October 2002 VCAA letter 
did not specifically tell the veteran to provide any evidence 
in his possession that pertained to his claim; however, the 
veteran was informed of that information in his August 2004 
SOC.  Neither the veteran nor his representative has 
contended or argued that any defect or deficiency in the VCAA 
notice that may be present has resulted in any prejudice in 
the adjudication of his appeal.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, service personnel 
records, VA medical records and private medical records are 
associated with the claims file.  The Board observes and 
acknowledges that the veteran has not been afforded a VA 
examination in connection with his claims of entitlement to 
service connection for hepatitis C; but as will be explained 
more fully below, the Board is of the opinion that the 
veteran's service medical records and post-service medical 
records contain sufficient medical evidence to make a 
decision on this issue.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, while there is evidence that the veteran 
has hepatitis C, there is simply no competent evidence that 
the veteran contracted hepatitis C in service or that his 
present diagnosis of hepatitis C is in any way related to the 
veteran's time in service.  As such, a VA examination is not 
necessary for resolution of this claim.

Lastly, the Board notes that neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's appeal.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

B.  Evidence

The veteran's December 1967 service enlistment examination 
indicated that he did not have any identifying body marks, 
scars or tattoos.  Service medical records dated in March and 
July 1971 noted that the veteran had a very small cyst behind 
his left ear and cysts on his face; and the July 1971 record 
shows that the facial cysts were removed by a service doctor.  
Subsequent medical records dated in July 1971 show that the 
cyst wounds were cleaned and he received follow-up care for 
those wounds, which appeared to be healing well.  The 
remaining service medical records are silent as to the 
diagnosis or treatment of cysts.  Subsequent service medical 
records are silent as to complaints of or treatment for any 
injuries to the veteran's fingers; indications that the 
veteran was exposed to blood; or indications that the veteran 
was exposed to hepatitis C.   

The veteran's November 1971 separation examination reported 
that the veteran did not have any identifying body marks, 
scars or tattoos; and also indicated that the veteran's upper 
extremities were normal.  In the Report of Medical History 
portion of that examination, the veteran denied the loss of 
any fingers or toes.  He also denied (1) having had any 
operations, (2) being a patient in any type of hospital or 
(3) having any illness or injury other than noted on his 
separation examination.  The veteran's DD 214 Report of 
Transfer or Discharge form indicated that the veteran 
transferred to the United States Army Reserve (USAR) after 
separation.  Thereafter, a November 1972 Medical Condition-
Physical Profile Record reported that the veteran had a 
history of drug abuse (heroin).    		

Private medical records from Dr. Kumar dated in August 2002 
indicated that the veteran was seen for complaints of hand 
pain.  Private medical records from Scott Wolf, M.D. from 
September 2002 to December 2002 indicated that the veteran 
was seen mainly for complaints of neck pain.  In order to 
rule out inflammatory arthritis, Dr. Kumar ordered lab work 
to be performed.  Private medical records dated in August 
2002 and September 2002 from Galesburg Cottage Hospital and 
Quest Diagnostic Incorporated showed the veteran underwent 
blood tests that indicated he was positive for the hepatitis 
C antibody.  A record from Dr. Wolf dated in October 2002 
noted that the veteran wanted to discuss his hepatitis C 
diagnosis.  

In October 2002, the veteran submitted a claim of entitlement 
to service connection for hepatitis C.  In a subsequent 
statement dated later that month, the veteran asserted that 
he had been exposed to Agent Orange in service. 

Private medical records dated from October 2002 to November 
2002 from John Boydston, M.D., indicted the veteran was 
diagnosed with hepatitis C.  The records noted a history of 
bilateral tendon transfers in the veteran's hands and right 
elbow surgery; and that the veteran denied a history of blood 
transfusions, clinical hepatitis, recreational drug use or 
obvious blood exposure in Vietnam.  The records also 
indicated that the veteran had two self-inflicted tattoos 
that had been administered with a friend in the 1960s; and 
the veteran thought he and his friend probably shared a 
needle while administering the tattoos.  Dr. Boydston opined 
that the likely source of the veteran's hepatitis C were the 
tattoos administered over 30 years ago.  He also stated that 
he found no clinical signs of liver disease at that time.  

The claims file additionally contains VA examination records 
dated in December 1996 and February 1997 which noted that the 
veteran denied a history of either IV or illicit drug use, 
and that he had a past medical history remarkable for status 
post right elbow surgery.  VA Medical Center records dated 
between December 2002 and January 2003 noted the veteran 
reported being positive for hepatitis C in December 2002; and 
that he was tested by VA locally that same month.  His 
diagnosis of hepatitis C was confirmed.  A January 2003 VA 
record indicated that the veteran denied having a blood 
transfusion prior to 1992 and denied IV drug use.     

In a March 2003 Notice of Disagreement (NOD), the veteran 
asserted that he was exposed to blood in Vietnam.  He stated 
that he lived in an environment that was not very sterile at 
that time and was treated with the same utensils as other 
people in service.  


The claims file additionally contains letters dated in March 
2003, April 2003 and November 2004 from the veteran's family 
members addressed to Members of Congress and the President of 
the United States.  Of note to the issue on appeal, the April 
2003 letter stated that the veteran was diagnosed with 
hepatitis C and that his diagnosis was most likely a result 
of the veteran's exposure to Agent Orange.  

In a September 2004 statement with his VA Form 9, the veteran 
asserted that he was treated with the same needles as other 
people while in Vietnam.  He also stated that he had fingers 
amputated and reattached during service and that he had been 
exposed to Agent Orange.  

In October 2005, the veteran testified before the Board that 
he was diagnosed with hepatitis C in September 2002 but had 
not started treatment.  See October 2005 hearing transcript, 
pgs. 4-6.  In response to questions from the Board, the 
veteran asserted that he was not claiming hepatitis C 
exposure as a result of herbicide exposure, but as a result 
of having a cyst removed in service and receiving medical 
treatment for severed fingers in service.  Id., pgs. 3-4.  He 
testified that he severed his fingers while peeling potatoes 
and had to have them sewn back on.  Id., p. 4.  In regards to 
tattoos, the veteran initially stated that he did not have 
tattoos prior to entering service, but subsequently reported 
that he had them placed on in 1966. Id., pgs. 2, 4.   

C.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  When all the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event; or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  While viewing the evidence in the light 
most favorable to the veteran, the Board finds that the more 
persuasive and credible evidence in this case does not 
support the assertion that the veteran's current diagnosis of 
hepatitis C is related to the veteran's experiences in 
service.  

Specifically, a review of the veteran's service medical 
records fails to provide competent evidence of complaints, 
treatment or diagnoses pertaining to exposure to blood or 
hepatitis C.  While the veteran asserts that he may have been 
exposed to hepatitis C as a result of having cysts removed in 
service, his service medical records note that the veteran's 
cysts were successful removed by a service doctor, 
subsequently cared for and cleaned, and were noted to be 
healing well.  Subsequent to this treatment, the veteran's 
service medical records are silent as to any complaints 
regarding the removed cysts or of additional care needed for 
the wounds.  None of the records reference the transfer of 
blood or the use of 
non-sterile medical equipment.   

The veteran also asserted that he may have contracted 
hepatitis C after his fingers were surgically reattached 
subsequent to their amputation while peeling potatoes in 
service.  However, the veteran's service medical records make 
no reference to such an injury occurring in service, much 
less medical treatment received regarding such an injury.  
Additionally, the Board finds it notable that the veteran did 
not report an injury to his fingers in the Report of Medical 
History portion of his service separation examination.  In 
fact, the veteran denied experiencing the loss of any fingers 
in service; and also reported that he had not had any 
operations, been a patient in any type of hospital or had any 
illness or injuries other than those noted in his separation 
examination.  The Board also notes that the evidence of 
record does not illustrate, nor does the veteran contend, 
that an injury to his fingers occurred while the veteran was 
engaged in combat with the enemy.  As such, the provisions of 
38 U.S.C.A. § 1154 (which set forth considerations that allow 
a service injury to be presumed to have occurred in certain 
circumstances involving combat) are not applicable.    

In regards to the possibility that the veteran's hepatitis C 
resulted from the veteran's tattoos, he testified that his 
tattoos were placed upon him in 1966 (which would have been 
prior to service).  However, he also stated during his 
hearing that he did not have them prior to entering service.  
Contrary to the veteran's contentions, the evidence of record 
indicates that the veteran received his tattoos subsequent to 
service as both his service entrance examination and his 
separation examinations noted that the veteran did not have 
any identifying body marks, scars or tattoos.  Thus, there is 
no competent evidence of record indicating the veteran 
experienced an incident or injury in service which resulted 
in his exposure to hepatitis C.    

Additionally, the Board notes that service connection cannot 
be granted as the claims file lacks a medical opinion 
establishing a nexus between the veteran's hepatitis C and an 
in-service event.  The veteran's post-service medical records 
provide no support for his claim in that the first record 
noting a diagnosis of hepatitis C occurred in August 2002, 
over 30 years after the veteran separated from service.  
While Dr. Boydston opined that the likely source of the 
veteran's hepatitis C were the tattoos administered over 30 
years ago, the evidence indicates that the veteran had these 
tattoos placed upon him subsequent to service.  Additionally, 
the Board observes that Dr. Boydston's opinion appears to be 
based entirely upon a history provided by the veteran, 
including his denial of recreational drug use, and without 
benefit of review of the veteran's claims file.  Based upon 
this evidence, the Board finds Dr. Boydston's opinion to be 
unpersuasive.  Absent competent evidence of a disease, 
injury, or event in service and a medical opinion 
establishing a nexus between the current disability and an 
in-service disease, injury, or event, service connection for 
hepatitis C must be denied.  

Lastly, the Board feels compelled to address the veteran's 
original assertion that his hepatitis C was caused by 
exposure to Agent Orange, even though it appears that this 
issue has been abandoned.  The Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era. 38 U.S.C.A. § 
1116 ; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e). 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).   In this case, 
hepatitis C is not one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  As such, service connection pursuant to 
38 C.F.R. § 3.307 is not available; and there is no other 
evidence on file which provides a direct link between any 
herbicide exposure in service and current hepatitis C. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hepatitis C, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the veteran's claims, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.




ORDER

Service connection for hepatitis C	is denied.



____________________________________________
K. Parakkal 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


